We think the writ was well served as a writ of summons. The statute in force when it issued, Rev. Stat. R.I. cap. 179, § 6 provided that "an original summons shall be served by reading the same to the person to be summoned, or by leaving an attested copy thereof with him, or at his last and usual place of abode." An attested copy of the writ issued in this case was left at the defendant's last and usual place of abode. The objection is that the officer makes return simply of service by attachment, the leaving of the copy being required for such service. The answer to this objection is, that the writ was a writ of summons as well as a writ of attachment; that an attested copy of it was left at the last and usual place of abode of the defendant, which is all that was required for the service of it as a writ of summons; that the fact that the copy may have been left simply for the purpose of perfecting the service by attachment cannot limit the legal effect of the act; and that it is not material that the return is such as would be made of service by attachment only, so long as it shows that everything has been done which is necessary for the service of the writ as a writ of summons as well as for its service as a writ of attachment. The answer is in our opinion conclusive if the service could be made in both forms by leaving a single copy. We *Page 129 
see no reason why it might not have been so made. The defendant would get no information from another copy which he could not get from the copy left. The writ was in effect two writs, and the single copy was in effect a copy of both. The defendant by reading it would have notice that he was summoned, and, by reading the indorsement on it in connection with it, would have notice of the further service by attachment of real estate. If two copies had been left, the notice would have been the same. We think the plaintiff is entitled to judgment even though the service by attachment may be invalid.
After the last opinion, the defendant gave notice of his intention to contest the suit on its merits.